Alice Robie Resnick, J.,
dissenting. I would reverse the judgment of the court of appeals and return the cause to the Industrial Commission to consider the report of bureau vocational specialist Rod Metcalf. The commission’s order lists reports reviewed and evaluated, but omits mention of the Metcalf report. I *361disagree with the court of appeals’ finding that the commission satisfied the requirement that it indicate consideration of the Metcalf report because another vocational report makes several references to it. It is the commission’s duty to evaluate all the evidence, and it may not delegate that responsibility. See State ex rel. Hayes v. Indus. Comm. (1997), 78 Ohio St.3d 572, 577, 679 N.E.2d 295, 299; State ex rel. Fultz v. Indus. Comm. (1994), 69 Ohio St.3d 327, 631 N.E.2d 1057.
Moyer, C.J., and Douglas, J., concur in the foregoing dissenting opinion.